ORDER

PER CURIAM:
AND NOW, this 9th day of September, 1996, Arnold Yale Steinberg having been suspended from the practice of law in the State of Florida for a period of ninety-one days by Order of the Supreme Court of Florida dated March 7, 1996; the said Arnold Yale Stein-berg having been directed on June 18, 1996, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Arnold Yale Steinberg is suspended from the practice of law in this Commonwealth for a period of ninety-one days, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.